DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received March 14, 2022 (“Amendment”) has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) Claims 1, 4-8, 21, 23, 25, 26, and 29 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US2006/0019167); Claims 9, 22, and 24 rejected under 35 U.S.C. 103 as being unpatentable over Li and further in view of Fukunaga (US 2013/0130124) and Claims 27, 28, and 30 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li (US 2006/0019167 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Examiner’s Note
	It is noted, per the restriction requirement mailed 02/12/2021, a restriction was made with regards to electing a single Species from 1A-1C. In the response dated 04/12/2021, applicant elected 1A, an active metal. Thus, Applicant is reminded, that the restriction was made Final in the Non-Final rejection sent 05/11/2021, therefore, claim 34 is Withdrawn and will not be examined because it includes a non-elected species, i.e. a first metal salt. It is additionally noted, claim 34 would also be applicable to be rejected under 112 (a), “The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.” This is because, there was no support found in the specification for the limitation recited in claim 34. Further, in Applicant’s Arguments/Remarks dated 03/14/2022,  Applicant has not provided any specific areas in the specification which support the newly added limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4,6, 8, 21, 23, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US20140127575A1 (Scrosati)
Regarding claim 1, Scrosati teaches a lithium battery comprising a negative electrode that contains a negative active material [abs, 0040]. Scrosati teaches:
a liquid electrolyte comprising a solvent [0050-0051] and a first metal salt [0044, 0049;0060 i.e  LiAlO2 ]and a hybrid electrode, wherein the hybrid electrode includes a protective layer [0042, i.e. inorganic protective layer] disposed directly on an electrochemically active metal electrode, wherein the protective layer comprises a metal [i.e. Sn].
Regarding claim 4, Scrosati teaches the rechargeable battery of claim 1, wherein the metal electrode comprises substantially metallic lithium [0040; lithium].
Regarding claim 6, Scrosati teaches wherein the hybrid electrode is an anode [0040, 0042] of the battery and the battery further comprises, a cathode [0031]. 
Regarding claim 8, Scrosati teaches the rechargeable battery of claim 1 and the metal electrode is selected from lithium, and the protective layer the metal is Sn [0042].
Regarding claim 21, as noted above in claim 1, Scrosati teaches wherein the protective layer is an elemental metal [0042, Sn].
Regarding claim 23, in regards to the claimed “wherein the protective layer can reversibly accommodate ions in an intercalation formation”- it is noted the instant specification defines this limitation accordingly; the protective layer is electrochemically active [0042], thus it appears that as long as the elemental metal is one of the ones defined in the specification, i.e. para 0037-Li, Na, Si, Al, Zn, Sn it would meet the claim limitation. Therefore, since Scrosati teaches the elemental metal in the protective layer to be Sn, Scrosati teaches the recited limitation. 
Regarding claim 30, Scrosati teaches the rechargeable battery of claim 1, wherein the first metal salt is in an amount of between about 10 mM to about 100 mM in the liquid electrolyte [0060].
Regarding claim 31, Scrosati teaches wherein the solvent comprises an aprotic solvent [0051].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 25   is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140127575A1 (Scrosati) and further in view of US6371995 (Yasunami) 

Regarding claim 5, Scrosati is silent with respect to wherein the protective layer has a thickness in the range of about 5 nm to 500 microns. Yasunami teaches a nonaqueous secondary battery [abs] and teaches the thickness of the protective layer is preferably from 1 μm to 40 μm, more preferably 2 μm to 30 μm [col. 6 lines 25-32]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scrosati in view of Yasunami and have the protective layer in this thickness range as it doesn't melt or form a new film at temperatures of not higher than 300° C [col. 6 line 32-35].
Regarding claim 25, Scrosati  is silent with respect to wherein the protective layer has a thickness in a range from about of 50nm to 1 micron. Yasunami teaches the thickness of the protective layer is preferably from 1 μm to 40 μm, more preferably 2 μm to 30 μm [col. 6 lines 25-32]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scrosati in view of Yasunami and have the protective layer in this thickness range as it doesn't melt or form a new film at temperatures of not higher than 300° C [col. 6 line 32-35].

Claims 9, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140127575A1 (Scrosati) and further in view of Toussaint (US20120183880A1).

Regarding claim 9, Scrosati teaches the rechargeable battery of claim 1. Scrosati teaches wherein the protective layer of is Sn [0042], however is silent with respect to the electrochemically active metal electrode is sodium metal electrode.  
Toussaint teaches a metal-air battery [abs] containing sodium as an active material [0008]. In regards to the claimed “the hybrid electrode is capable of cycling stably for over 1000 hours in a carbonate-based liquid electrolyte,” is considered an inherent characteristic.  Since modified Scrosati teaches the battery structure as claimed including all the structural features, the protective layer, the metal electrode, the cycling stability is inherently taught by modified Scrosati.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scrosati to further incorporate the Na metal electrode taught by Toussaint. Doing so, enables the battery to have a large negative electrode capacity [0003].
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 22, modified Scrosati teaches wherein the protective layer comprises Sn, the metal electrode comprises sodium, and most of the protective is in the form of a sodium-rich alloy [it is noted, the limitations of the instant claim are recited in claim 9, please refer to the rejection of claim 9].
Regarding claim 24, modified Scrosati teaches wherein the battery is rechargeable and is capable of cycling stably for over 100 cycles [it is noted, the limitations of the instant claim are recited in claim 9, please refer to the rejection of claim 9].

Claims 7, 26-29 and 32   is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140127575A1 (Scrosati) and further in view of US20040096737A1 (Kim) 

Regarding claim 7, Scrosati teaches the rechargeable battery of claim 1, however is silent with respect to wherein the first metal salt forms a portion of the protective layer. Kim teaches non-aqueous electrolyte for stabilizing the active surface of a lithium anode and a lithium battery using the non-aqueous electrolyte are provided.  Kim teaches the electrolyte to incorporate a halogenated organic salt, i.e Sn [0012-13]. In regards to the claimed, “wherein the first metal salt forms a portion of the protective layer,” this is considered a product by process limitation and is inherently taught by modified Scrosati. It is further noted, the instant specification teaches [0012] The protective layer can be formed directly from a reaction between the metal electrode and the metal salt in a pre- treatment solution and/or when the metal salt is included in a liquid electrolyte such as including a tin or indium metal salt at about 1mM to about 10 mM in a liquid electrolyte, thus it is expected that as long the prior art teaches the first metal salt to be a tin metal salt and the liquid electrolyte, the reaction causes the first metal salt to form a portion of the protective layer.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scrosati in view of Kim, as doing so produces a non-aqueous electrolyte according that improves the charging-discharging efficiency and the lifespan of secondary batteries having a lithium anode. In addition, more reliable primary batteries can be manufactured using the non-aqueous electrolyte according to the invention taught by Kim due to its effect of stabilizing the surface of the lithium anode [0022].

Regarding claim 26, Scrosati is silent with respect to wherein the protective layer directly contacts the liquid electrolyte. Kim teaches that the lithium alloy [i.e the claimed protection layer] formed on the surface of a lithium anode [0022], which has the formula of Li a[RxM]b, serves as a kind of protective coating to prevent a reaction between lithium metal and the electrolyte and to stabilize the active surface of the lithium anode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scrosati in view of Kim. As a result, the formation of lithium metal dendrites and/or dead lithium metal crystals on the surface of the lithium anode is suppressed. Therefore, the non-aqueous electrolyte accordingly improves the charging-discharging efficiency and the lifespan of secondary batteries having a lithium anode [0022].
Regarding claim 27, modified Scrosati teaches wherein the protective layer and a liquid electrolyte and the protection layer is formed by in situ reaction of a liquid electrolyte comprising one or more protective layer precursor materials on the electrode surface during battery formation cycles [please refer to the rejection of claim 7, as the claim recites features taught in claim 7]. 
With regards to the protection layer is formed by in situ reaction of a liquid electrolyte comprising one or more protective layer precursor materials on the electrode surface during battery formation cycles; this is considered a product by process claim.
Since Kim teaches the electrolyte to incorporate a halogenated organic salt, i.e Sn [0012-13], it is capable of reacting with the protective layer as claimed. It is further noted, the instant specification teaches [0012] The protective layer can be formed directly from a reaction between the metal electrode and the metal salt in a pre- treatment solution and/or when the metal salt is included in a liquid electrolyte such as including a tin or indium metal salt at about 1mM to about 10 mM in a liquid electrolyte, thus it is expected that as long the prior art teaches the first metal salt, i.e. tin metal salt and the liquid electrolyte, the protection layer is formed by in situ reaction of a liquid electrolyte.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964(Fed. Cir. 1985). See also MPEP § 2113.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scrosati in view of Kim, as doing so produces a non-aqueous electrolyte according that improves the charging-discharging efficiency and the lifespan of secondary batteries having a lithium anode. In addition, more reliable primary batteries can be manufactured using the non-aqueous electrolyte according to the invention taught by Kim due to its effect of stabilizing the surface of the lithium anode [0022].
Regarding claim 28, modified Scrosati teaches wherein the protective layer is formed by a reaction between the electrochemically active metal of the electrode and a metal salt in a pre- treatment solution and/or from a reaction of a metal salt added in an electrolyte [please refer to the rejection of claim 7]. In addition, it is noted, the protective layer is formed by a reaction between the electrochemically active metal of the electrode and a metal salt in a pre- treatment solution and/or from a reaction of a metal salt added in an electrolyte is considered a product by process limitation.  The product-by-process limitations of claim 28 are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 1 as written does not distinguish the product of the instant application from the product of the prior art.
When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964(Fed. Cir. 1985). See also MPEP § 2113.
Regarding claim 29, Scrosati teaches the rechargeable battery of claim 1, however is silent in regards to wherein the metal of the protective layer is capable of reversibly alloying with the electrochemically active metal and the hybrid electrode is configured to have both alloying and plating reactions at the hybrid electrode during battery operation to provide a compliant interphase to accommodate volume changes associated with both the alloying and plating reactions at the electrode. However, this is considered a functional limitation in an apparatus claim and is therefore not given patentable weight and since the apparatus of the cited prior art is taught as recited in claim 29, it is capable of being operated as recited above, See MPEP 2114.  
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Regarding claim 32, Scrosati is silent with respect to wherein the liquid electrolyte comprises a tin or indium metal salt at about I mM to about 10 mM.   Kim teaches the electrolyte to incorporate a halogentated organic salt, i.e Sn [0012-13]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scrosati in view of Kim, as doing so produces a non-aqueous electrolyte according that improves the charging-discharging efficiency and the lifespan of secondary batteries having a lithium anode. In addition, more reliable primary batteries can be manufactured using the non-aqueous electrolyte according to the invention taught by Kim due to its effect of stabilizing the surface of the lithium anode [0022].

Claim 33   is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140127575A1 (Scrosati) and further in view of US20110104574A1 (Shembel)
Regarding claim 33, Scrosati is silent with respect to wherein the liquid electrolyte comprises a silicon salt at a concentration of less than 1.0 M.  Shembel teaches a nonaqueous electrolyte battery [abs]. Shembel teaches the liquid electrolyte comprises silicon salt [0015]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scrosati in view of Shembel as doing so increases electrochemical and chemical stability of the electrolyte in a wide range of potentials, i.e. decrease the rate of oxidation and reduction components of non-aqueous electrolyte. One mechanism for this effect is to increase the over voltage of electrochemical decomposition reactions of the electrolyte as a result of the adsorption of the additives on the surface of the electrode [0007].
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G./Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729